DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 08/08/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 08/08/2022, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0104289 A1) in view of Kanzawa et al. (US 2020/0160487 A1).

Regarding claim 11, Chang et al. (hereafter referred as Chang) teaches a system (Chang, Fig. 2) to align and color a volumetric image (Chang, Fig. 3), the system comprising: 
at least one scanner to capture intensity data (Chang, Fig. 2, LIDAR unit 34, Paragraph 0018, The intensity data is the 3D point cloud and is based on the data from the detector that receives the laser beams after reflection off of various points); 
at least one camera to capture image data including color information (Chang, Fig. 2, Camera 32, Paragraphs 0017-0018 and 0030); and 
a processor (Chang, Fig. 2, Controller 40 and Processor 41 (labeled “42” in Figure 2), Paragraph 0020) to: 
generate an intensity image using the captured intensity data (Chang, Fig. 3, Step 310 and 316, Paragraphs 0018, 0025 and 0028, The 3D point cloud is an intensity image and is based on received laser beams by a detector after reflection off of various points (intensity data). Examiner notes applicant’s specification paragraph 0022 equates a 3D point cloud to intensity data.), wherein the intensity image includes at least one feature in a scene (Chang, Paragraph 0015), the at least one feature including a sample feature (Chang, Paragraph 0021-0022, The sample feature may be any feature in the scene in both the LIDAR image and camera image.); 
generate a camera image using the image data, wherein the camera image includes the sample feature (Chang, Fig. 3, Step 310, Paragraphs 0025-0027); 
match the sample feature in the intensity image with the sample feature in the camera image to align the intensity image and the camera image (Chang, Fig. 3, Step 320, Paragraphs 0028 and 0030); and 
generate a color image by applying the color information to the aligned intensity image (Chang, Fig. 3, Step 320, Paragraphs 0028, 0030 and 0033).
However, Chang does not teach wherein matching the feature in the intensity image with the feature in the camera image includes shape detection.
In reference to Kanzawa et al. (hereafter referred as Kanzawa), Kanzawa teaches matching a feature in an intensity image with the feature in the camera image includes shape detection (Kanzawa, Figs. 7-9, Paragraphs 0045, 0049 and 0052).
These arts are analogous since they are both related to aligning point clouds to 2D images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Chang with the shape matching as seen in Kanzawa since employing instance segmentation can aid in overcoming parallax error between the 3D data and the 2D image data (Kanzawa, Paragraph 0052).
Claims 1 and 16 are rejected for the same reasons as claim 11.

Regarding claim 12, the combination of Chang and Kanzawa teaches the system of claim 11 (see claim 11 analysis), wherein the at least one scanner includes at least one Light Detection and Ranging (LIDAR) scanner (Chang, Paragraph 0018).
Claims 2 is rejected for the same reasons as claim 12.

Regarding claim 13, the combination of Chang and Kanzawa teaches the system of claim 12 (see claim 12 analysis), wherein the intensity data captured by the at least one LIDAR scanner is a 3-D intensity image (Chang, Paragraph 0018, The is the 3D point cloud is a 3-D intensity image).
Claims 3 and 17 are rejected for the same reasons as claim 13.

Regarding claim 4, the combination of Chang and Kanzawa teaches the method of claim 3 (see claim 3 analysis), further comprising applying the color information on the 3-D intensity image (Chang, Fig. 3, Step 320, Paragraphs 0030 and 0033, Generating the range map using the camera image (including color image) and the 3D point cloud (3-D intensity image) is considered to be applying the color information on the 3-D intensity image.).

Regarding claim 5, the combination of Chang and Kanzawa teaches the method of claim 4 (see claim 4 analysis), further comprising generating a 2-D intensity image from the 3-D intensity image (Chang, Fig. 3, Step 316, Paragraph 0028).
Claim 18 is rejected for the same reasons as claim 5.

Regarding claim 9, the combination of Chang and Kanzawa teaches the method of claim 1 (see claim 1 analysis), further comprising: 
generating one or more control points in the intensity image (Chang, Fig. 3, Step 320, Paragraphs 0030-0033, A matching window may be considered to be a control point. Further, selected filtered 2D points may be considered to be control points.); and 
receiving adjustments to the alignment of the intensity image and the camera image (Chang, Fig. 3, Step 320, Paragraphs 0030-0033, Selecting filtered 2D points for if there are multiple filtered 2D points that project to the same camera image space point is considered to be receiving adjustments to the alignment of the intensity image and the camera image.).
Claim 20 is rejected for the same reasons as claim 9.

Claims 6-8, 10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0104289 A1) in view of Kanzawa et al. (US 2020/0160487 A1) in view of Hwang et al. (US 2010/0271498 A1).

Regarding claim 14, the combination of Chang and Kanzawa teaches the system of claim 11 (see claim 11 analysis). However, the combination of Chang and Kanzawa does not teach wherein the at least one camera includes at least one high-dynamic-range (HDR) camera.
In reference to Hwang et al. (hereafter referred as Hwang), Hwang teaches an HDR camera (Hwang, Fig. 1, Paragraph 0029, Fig. 6, Paragraphs 0069-0070).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Chang and Kanzawa with the use of an HDR camera as seen in Hwang to allow the device to create a properly exposed image with no over-exposed or under-exposed areas and create a more desirable image.
Claim 6 is rejected for the same reasons as claim 14.

Regarding claim 7, the combination of Chang, Kanzawa and Hwang teaches the method of claim 6 (see claim 6 analysis), wherein the camera data captured by the at least one HDR camera is a 2-D color photograph (Chang, Paragraph 22, Hwang, Paragraphs 0030-0032).

Regarding claim 8, the combination of Chang and Kanzawa teaches the method of claim 1 (see claim 1 analysis). However, the combination of Chang and Kanzawa does not teach wherein generating the camera image using the image data comprises performing exposure stacking and color corrections on the image data to generate the camera image.
In reference to Hwang, Hwang teaches wherein generating the camera image using the image data comprises performing exposure stacking and color corrections on the image data to generate the camera image (Hwang, Fig. 6, Paragraphs 0031 and 0069-0070, Performing HDR imaging is considered to be exposure stacking. Performing HDR imaging may also be considered to be color corrections since it corrects the over-exposed and under-exposed areas of the image. Color corrections from the color correction module (Paragraph 0031) may also be considered to be color corrections.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Chang and Kanzawa with the use of an HDR camera and color corrections as seen in Hwang to allow the device to create a properly exposed image with no over-exposed or under-exposed areas and create a more desirable image.
	Claim 19 is rejected for the same reasons as claim 6.		

Regarding claim 10, the combination of Chang and Kanzawa teaches the method of claim 1 (see claim 1 analysis), further comprising: receiving adjustments to the alignment of the intensity image and the camera image (Chang, Fig. 3, Step 320, Paragraphs 0030-0033, Selecting filtered 2D points for if there are multiple filtered 2D points that project to the same camera image space point is considered to be receiving adjustments to the alignment of the intensity image and the camera image.). 
However, the combination of Chang and Kanzawa does not teach performing correction of any lens distortions in the camera image.
In reference to Hwang, Hwang teaches performing correction of any lens distortions in the camera image (Hwang, Fig. 11, Paragraph 0082).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Chang and Kanzawa with method of correcting for distortion as seen in Hwang to correct for geometric distortions that may be caused by a number of factors including lens distortions and other distortions in the mechanical, optical and electrical components of an imaging system and provide for a more desirable image free of distortion (Hwang, Paragraph 0081).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0104289 A1) in view of Kanzawa et al. (US 2020/0160487 A1) in view of Wan (US 2018/0176543 A1).

Regarding claim 15, the combination of Chang and Kanzawa teaches the system of claim 11 (see claim 11 analysis). However, the combination of Chang and Kanzawa does not teach further comprising a cloud cluster to receive the intensity image and the camera image from the processor, perform the matching and the alignment, and send a result back to the processor.
In reference to Wan, Wan teaches a cloud cluster (Wan, Paragraphs 0078 and 0098, “server”/“cloud computing server”) to receive the intensity image (Wan, Fig. 4, Depth map 415, Paragraphs 0099 and 0113) and the camera image (Wan, Fig. 4, Colour image 405, Paragraph 0113) from the processor (Wan, Fig. 1A, processor unit 105, Paragraph 0087), perform the matching and the alignment (Wan, Fig. 4, Steps 450-470, Paragraphs 0115-0118), and send a result back to the processor (Wan, Paragraph 0098).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Chang and Kanzawa with the teaching of offloading the processing to a cloud cluster as seen in Wan to reduce the amount of processing performed by the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harville (US 7003136 B1): Figure 1, Step 18, Column 4, Lines 63-67, Column 5, Lines 1-23. Harville teaches 3D point could is generated from a depth image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698   

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698